Citation Nr: 1015745	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-06 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for coronary artery disease, to 
include as secondary to posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen service connection for hypertension, to include as 
secondary to PTSD.


REPRESENTATION

Appellant represented by:	Lawrence D. Levin, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and observers


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1946 to 
December 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.  The Veteran appeared and 
testified at a videoconference hearing held at the 
Philadelphia RO in March 2010.  

The issue of an increased rating for PTSD, currently 
evaluated as 50 percent disabling, has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A May 1992 rating decision issued by the RO denied the 
Veteran's claim of service connection for coronary artery 
disease; notice of the decision was mailed to the Veteran in 
May 1992; and the Veteran did not file a subsequent appeal.

2.  The evidence associated with the claims file subsequent 
to the RO's May 1992 rating decision, when considered with 
previous evidence of record, relates to the factual question 
of whether the Veteran's coronary artery disease was a result 
of his service-connected PTSD and was thereby related to 
service.

3.  A February 2005 rating decision issued by the RO denied 
the Veteran's claim of service connection for hypertension; 
notice of the decision was mailed to the Veteran in February 
2005; and the Veteran did not file a subsequent appeal.

4.  The evidence associated with the claims file subsequent 
to the RO's February 2005 rating decision, when considered 
with previous evidence of record, relates to the factual 
question of whether the Veteran's hypertension was a result 
of his service-connected PTSD, and was thereby related to 
service.

5.  The Veteran's coronary artery disease has not been shown 
to be etiologically related to his service-connected PTSD, or 
to any injury, illness or disease incurred during his active 
duty service, nor may it be presumed to have been.

6.  The Veteran's hypertension has not been shown to be 
etiologically related to his service-connected PTSD, or to 
any injury, illness or disease incurred during his active 
duty service, nor may it be presumed to have been.


CONCLUSIONS OF LAW

1.  The additional evidence associated with the claims file 
since the RO's May 1992 decision that denied service 
connection for coronary artery disease is new and material, 
and service connection for coronary artery disease is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156(a) (2009).

2.  The additional evidence associated with the claims file 
since the RO's February 2005 decision that denied service 
connection for hypertension is new and material, and service 
connection for hypertension is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

3.  The Veteran's claimed coronary artery disease was not the 
result of his service-connected PTSD, and was not incurred in 
or aggravated by service, nor may it be presumed to have 
been.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).
4.  The Veteran's hypertension was not the result of his 
service-connected PTSD, and was not incurred in or aggravated 
by service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations Concerning Service 
Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including cardiovascular-
renal diseases such as hypertension and organic heart 
disease, may be presumed to have been incurred during service 
if manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

II.  New and Material Evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received after August 29, 2001, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Insofar as the Veteran's claim related to hypertension, the 
Veteran previously attempted to reopen his claim in December 
2004.  In a rating decision which was mailed to the Veteran 
in February 2005, the Philadelphia RO declined to reopen the 
Veteran's claim on the basis that the evidence received at 
that time still did not demonstrate either in-service 
occurrence of hypertension or continuity of hypertension 
since discharge from service.  No appeal of the February 2005 
rating decision was filed.  Under 38 U.S.C.A. § 7104, the 
RO's February 2005 rating decision is final and may not be 
reopened absent new and material evidence.

With regard to the Veteran's claim concerning coronary artery 
disease, service connection was previously denied in a rating 
decision issued to the Veteran in March 1992.  In support of 
its denial, the RO determined that the evidence of record at 
that time did not demonstrate in-service occurrence of 
coronary artery disease during service or during the one year 
presumptive period following his discharge from service.  
This rating decision was also not appealed.  Accordingly, for 
purposes of the Veteran's claim concerning coronary artery 
disease, the May 1992 rating decision is final.  38 U.S.C.A. 
§ 7104.

In August 2006, the Veteran requested VA reopen his claims of 
service connection for hypertension and cardiovascular 
disease.  The question for the Board now is whether new and 
material evidence in support of the Veteran's claims has been 
received since the February 2005 rating decision (for 
hypertension), and since the May 1992 rating decision (for 
cardiovascular disease).

In support of his request to reopen his claims, the Veteran 
has provided additional VA treatment records from 2005 to 
2006 which reflect an ongoing diagnosis of hypertension.  
Private treatment records of Dr. D.E.K. from 2001 to the 
present similarly document ongoing hypertension and 
hypotension.  These records also document that the Veteran 
experienced a heart flutter in late 2003.  In a January 2007 
private opinion, Dr. D.E.K. posited that the Veteran's PTSD 
is the most likely cause of the Veteran's essential 
hypertension, and that his hypertension has in turn caused 
him to develop hypertensive heart disease.  Dr. D.E.K. 
further opined that the Veteran's paroxysmal atrial flutter 
is a direct consequence of longstanding hypertension.  In a 
March 2008 follow-up opinion, Dr. D.E.K. expressed that "it 
is a known fact that stress is a factor in the development of 
hypertension and coronary artery disease."  Dr. D.E.K. 
continued, "I suspect to some degree that the post traumatic 
stress [sic] that [the Veteran] suffered while in the service 
has contributed to his development of hypertension and angina 
pectoris."  In a June 2009 letter, Dr. D.E.K. reiterated his 
opinion that the Veteran's PTSD contributed to cause his 
current hypertension.  

The Board finds that the evidence associated with the claims 
file since the RO's rating decisions in May 1992 and February 
2005, when considered with the evidence previously of record, 
raises the possibility that the Veteran's hypertension and 
cardiovascular disease may be secondary to the Veteran's 
service-connected PTSD.  Thus, the newly submitted evidence 
relates to the unestablished issues of whether the Veteran's 
current hypertension and cardiovascular disease are related 
to the Veteran's active duty service.

For these reasons, the Board has determined that new and 
material evidence has been received and that the Veteran's 
claims for service connection for hypertension, to include as 
secondary to PTSD and for coronary artery disease, also to 
include as secondary to PTSD, should be reopened.  These 
claims will next be addressed by the Board on a de novo 
basis, an action that will not prejudice the Veteran as his 
representative presented argument concerning the underlying 
claim of service connection for hypertension and coronary 
artery disease at the March 2010 hearing.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

III.  Service Connection Analysis

The Veteran's service treatment records do not reflect any 
in-service diagnoses or treatment for hypertension or any 
cardiovascular disorders.  At the Veteran's February 1946 
enlistment examination, the Veteran's blood pressure was 
118/74, and an examination revealed his heart and blood 
vessels were normal.  The Veteran's December 1947 separation 
examination revealed blood pressure of 124/66, and an 
examination of the heart, arteries, and veins were normal.  
The Veteran's pulse was full and regular.

A January 1981 private treatment record documents that the 
Veteran was known for having increased blood pressure for the 
past 11 to 12 years.  At that time, the Veteran denied having 
prior cardiac disease, however, reported various symptoms 
which included occasional episodes of pain and tightness in 
his chest and shortness of breath.  He did not report any 
time frame for the onset of these symptoms.  The Veteran was 
diagnosed with a probable anginal syndrome and controlled 
hypertension.  Cardiac catheterization was performed in 
January 1981, however, revealed normal coronary arteries with 
normal left ventricular function.  An ongoing diagnosis of 
hypertension was provided, as well as a diagnosis of "chest 
pain with normal coronary arteries."

The Veteran was seen for consulation of his hypertension in 
June 1981 by Dr. A.F.D.  At that time, he again denied the 
existence of prior cardiac disease.  On examination, the 
Veteran's blood pressure was 128/86.  Tonus of the heart was 
fair, and there was no evidence of heave or thrill.  Heart 
rate and rhythm were regular.  A Grade I/VI short early 
systolic ejection sephyr murmur was heard at the second right 
intercostal space.  A diagnosis of diastolic hypertension was 
provided.  No opinion was rendered, however, as to the 
etiology of the Veteran's hypertension.

A January 1992 private letter from D.E.K. simply states that 
the Veteran has had a history of coronary artery disease.  
The letter does not elaborate, however, as to when the 
Veteran's coronary artery disease was first diagnosed, or 
when symptoms associated with that disorder first arose.

A typewritten statement submitted by the Veteran in February 
1992 relates that he was first diagnosed with hypertension 
and heart disease in approximately 1948 or 1949.

VA treatment records from 2000 through 2004 document 
fluctuating blood pressure, with instances of hypotension and 
hypertension, as well as reported prior medical history of 
cardiovascular disease.  Although these records also reflect 
that the Veteran received psychiatric follow-up treatment 
during that time for various PTSD symptoms including anxiety 
and depression, they do not reflect any opinions which relate 
the Veteran's hypertension or reported cardiovascular disease 
to his PTSD.  Similarly, no opinion was rendered which 
directly related such disorders to his active duty service.

Private treatment records from Dr. D.E.K. for treatment from 
2001 through 2004 also reveal ongoing fluctuation of the 
Veteran's blood pressure.  In late 2003, the Veteran was 
treated for a heart flutter.  In a November 2004 letter, Dr. 
D.E.K. stated that the Veteran had experienced difficulty in 
controlling his blood pressure ever since suffering 
posttraumatic stress symptoms.  The November 2004 letter, 
however, does not elaborate as to when the Veteran's 
hypertension first arose, nor does it provide an opinion as 
to the cause of the Veteran's claimed coronary artery 
disease.

In a December 2004 opinion issued by a VA examiner after 
review of the Veteran's claims file, the examiner stated that 
PTSD bears no relationship of causality of hypertension.  The 
examiner further stated that the only connection he could 
discern was if the Veteran was prescribed Effexor, which was 
known to exacerbate blood pressure control.  In the absence 
of medical documentation showing the prescription of such 
medication, the examiner concluded that it is unlikely that 
the Veteran's PTSD contributed to the Veteran's blood 
pressure condition.

Subsequent VA treatment records through 2006 continue to show 
fluctuating blood pressure readings.  A June 2006 treatment 
record notes that the Veteran reported onset of coronary 
artery disease sometime during 1980.

In January 2007, Dr. D.E.K. opined that the Veteran's PTSD 
was most likely the cause of his essential hypertension, and 
that the Veteran had developed hypertensive heart disease as 
a result of his hypertension.  In a subsequent March 2008 
letter, Dr. D.E.K. added, "it is a known fact that stress is 
a factor in the development of hypertension and coronary 
artery disease."  He continued that, "I suspect that the 
post traumatic stress [sic] that [the Veteran] suffered while 
in the service has contributed to his development of 
hypertension and angina pectoris."

In July 2008, the Veteran underwent a VA examination which 
was performed in conjunction with a review of the claims 
file.  At the examination, the Veteran reported that he was 
first advised that he had hypertension while in his early 
40's (i.e., sometime during the late 1960's).

In reviewing the claims file, the examiner noted that the 
evidence does not show a history of any "clear cut" 
coronary artery heart disease or myocardial infarction.  In 
this regard, the examiner concluded that the claims file does 
not reveal any cardiovascular disorder other than high blood 
pressure.  In the absence of a diagnosable cardiovascular 
disorder, the examiner concluded that the the question of 
whether the Veteran's claimed coronary artery disease was 
related to PTSD was moot.

Regarding the Veteran's hypertension, the examiner 
acknowledges in his report the opinions rendered by Dr. 
D.E.K.  He notes, however, that he is not aware of any solid 
evidence that any psychiatric disorder is a cause of high 
blood pressure.  With regard to Dr. D.E.K.'s January 2007 
opinion that the Veteran's PTSD was most likely the cause of 
his essential hypertension, the examiner opined that such an 
opinion was "oxymoronic," as essential hypertension is a 
disorder that is by definition of unknown cause.  The 
examiner stated that the opinions provided by Dr. D.E.K. are 
speculative, and further concluded that the Veteran's high 
blood pressure was of no relationship to PTSD.

In June 2009, Dr. D.E.K. acknowledged that the Veteran's 
hypertension "may or may not be a consequence of his duties 
[during service] as a mine sweeper surveillance officer."  
Dr. D.E.K. nonetheless concluded, "[i]t is likely as not 
that [the Veteran's] post traumatic stress disorder [sic] 
associated with his military service has contributed to the 
hypertension that he now has."

At his March 2010 videoconference hearing, the Veteran 
testified that he had been receiving treatment for 
hypertension for approximately 32 years (i.e., since 
approximately 1978).  Interestingly, he acknowledged that he 
had not previously discussed with Dr. D.E.K. the role that 
his PTSD had in causing or aggravating his high blood 
pressure.

In this case, the favorable etiology opinions given by Dr. 
D.E.K. as to the Veteran's hypertension and coronary artery 
disease are conflicted by the negative nexus opinion provided 
in the VA examination report of July 2008.  In cases such as 
this, where there are competent but conflicting medical 
opinions, several matters must be addressed in determining 
the relative probative value and weight of the opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

The probative value of a medical opinion largely depends upon 
the extent to which such an opinion was based on a thorough 
review of a appellant's medical history, as contained in the 
claims file.  In cases where an examiner who has rendered a 
medical opinion has not had an opportunity to review the 
appellant's medical records, the medical opinion's probative 
value is substantially limited.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998) (bare conclusions without a factual 
predicate in the record are not considered probative); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Nonetheless, 
the Board is cognizant that the United States Court of 
Appeals for Veterans Claims (Court) has stressed that "[i]t 
is the factually accurate, fully articulated, sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, 22 Vet.App. 295 
(2008).

Moreover, the fact that an appellant has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adopt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).



Additionally, the fact that an opinion is relatively 
speculative in nature also limits its probative value.  For 
example, an examiner's opinion that a current disorder 
"could be" related to, or that there "may be" some 
relationship with, symptomatology in service makes the 
opinion of the examiner too speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Initially, the Board notes that the opinions given by Dr. 
D.E.K. in 2007, 2008, and 2009 at most assert that the 
Veteran's hypertension is caused by his service-connected 
PTSD, and, that the Veteran's hypertension has in turn caused 
coronary artery disease.  Indeed, Dr. D.E.K. concedes in his 
most recent June 2009 opinion that the Veteran's hypertension 
only "may or may not be" directly related to the Veteran's 
service as a mine sweeper surveillance officer.  To the 
extent that Dr. D.E.K.'s opinions may be construed as 
establishing a direct relationship between the Veteran's 
current hypertension and active duty service, such opinions 
are speculative and fail to establish a direct causal 
relationship.  With regard to the Veteran's coronary artery 
disease, no opinion is rendered by Dr. D.E.K. as to whether 
the Veteran's coronary artery disease is directed related to 
his active duty service.  As discussed above, the service 
treatment records do not reflect any in-service treatment or 
diagnosis of hypertension or cardiovascular disease.

Dr. D.E.K.'s opinions that the Veteran's hypertension is 
secondary to his service-connected PTSD, and that his 
coronary artery disease is in turn secondary to his 
hypertension, are based upon the medical history provided by 
the Veteran; specifically, that he has experienced 
hypertension and coronary artery disease since the 
manifestation of symptoms of his PTSD.  The medical history 
provided by the Veteran, however, is itself contradicted by 
various inconsistencies which are evident in the record.  The 
Appellant has offered conflicting statements as to whether 
his hypertension was first present in 1948 or 1949, 
approximately one year after discharge from service, or in 
1978, when, according to his hearing testimony, he first 
began treating for hypertension.  With regard to the 
Appellant's coronary artery disease, his statements as to 
onset similarly conflict, as there is conflicting lay 
evidence as to whether that disorder was first present in 
1948 or 1949, or in 1980 as he reported at a June 2006 VA 
treatment.  Also, the Board observes that Dr. D.E.K.'s 
diagnosis of coronary artery disease is contradicted by 
private medical evidence from 1981 and VA treatment records 
through 2006 which do not show any abnormalities of the 
coronary arteries.  The Board further notes that although Dr. 
D.E.K. asserts in his March 2008 letter that it is a known 
fact that stress is a factor in the development of 
hypertension and coronary artery disease, he does not cite 
any medical authorities to support this assertion; nor does 
he provide any other reasons or bases for his etiology 
opinions as to either the Veteran's hypertension or coronary 
artery disease.

By contrast, the opinions expressed by the VA examiner are 
not dependent solely upon the medical history provided by the 
Veteran, but are also based upon an examination of the 
Veteran and a review of the in-service and post-service 
treatment history documented in the claims file.  Moreover, 
the opinions expressed in the examiner's July 2008 report are 
supported by specific evidence in the claims file, including 
the findings expressed in the December 2004 VA examiner's 
report which was also prepared after a review of the 
Veteran's complete in-service and post-service treatment 
records.  Under the circumstances, the Board finds that the 
VA examiner's opinions are due greater probative weight than 
the opinions of Dr. D.E.K. 

The Board acknowledges that the Veteran is competent to 
testify as to onset and continuity of his symptoms.  
Nonetheless, his lay statements in that regard are 
substantially rebutted by the complete absence of treatment 
during the 31 year period between his discharge from service 
in 1947 and reported initial medical treatment in 1978.  
Also, the Veteran's assertions are further rebutted by the 
findings expressed in the July 2008 VA examination report.  
Additionally, the probative weight of the Appellant's 
assertions is substantially undermined by the various 
inconsistencies noted above.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding the Board is 
obligated to, and fully justified in, determining whether lay 
testimony is credible in and of itself, and that the Board 
may weigh the absence of contemporary medical evidence 
against lay statements).

Additionally, the Court has consistently held that service 
connection may not be predicated upon lay assertions of 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  In the present case, the Veteran has not been 
shown to possess the requisite medical training, expertise, 
or credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value as to the matter of medical 
diagnoses and causation.  See also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report that 
on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation).

Overall, the preponderance of the evidence is against the 
Veteran's claims of service connection for hypertension, to 
include as secondary to PTSD, and for coronary artery 
disease, also to include as secondary to PTSD.  As such, 
these claims must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Appellant's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).







IV.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In the context of a claim to reopen a final decision on the 
basis of new and material evidence, the United States Court 
of Appeals for Veterans Claims (Court) has held that the VCAA 
requires that VA look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes the type of evidence and information that would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  A veteran is thereby notified that 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Failure to provide this notice 
is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In this case, the Veteran and his representative were 
properly notified of the information and evidence needed to 
reopen service connection claims for hypertension and 
cardiovascular disease in a September 2006 notice letter.  
This letter also advised the Veteran as to the reasons and 
bases for the prior denials of service connection for 
hypertension and cardiovascular disease.  After a reasonable 
period of time in which the Veteran had the opportunity to 
respond, his claim was subsequently adjudicated in a December 
2006 rating decision.  Moreover, because the Veteran's claim 
is reopened by this decision, no further notice is required 
on the issue of reopening and there can be no prejudice 
regarding notice of reopening.

The Board further notes that the September 2006 notice letter 
also notified the Veteran of the information and evidence 
needed to substantiate and complete a claim of service 
connection for hypertension and cardiovascular disease.  That 
letter also advised the Veteran that a disability rating and 
an effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records and 
identified private and VA treatment records have been 
obtained.  Although the Veteran testified at his hearing that 
he had received treatment for hypertension from a "Dr. 
Johnson" as recently as 22 years ago, the Board notes that 
the Veteran reported in his February 1992 statement that Dr. 
Johnson is deceased.  As there is no reasonable possibility 
that the treatment records from Dr. Johnson can be obtained, 
VA is not obligated to make efforts to obtain such records.  
38 C.F.R. § 3.159(d).  The Board also notes that efforts were 
made in April 2008 to obtain the Veteran's social security 
records.  A response from the Social Security Administration 
advised that such records were destroyed and were 
unavailable.  Additionally, the Veteran was afforded a VA 
examination in July 2008 by an examiner who reviewed the 
claims file.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.







ORDER

New and material evidence has been received, and the 
Veteran's claim of service connection for coronary artery 
disease, to include as secondary to PTSD, is reopened.

New and material evidence has been received, and the 
Veteran's claim of service connection for hypertension, to 
include as secondary to PTSD, is reopened.

Service connection for coronary artery disease, to include as 
secondary to PTSD, is denied.

Service connection for hypertension, to include as secondary 
to PTSD, is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


